Citation Nr: 1544805	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-33 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a bilateral ankle disorder.

3.  Entitlement to service connection for hypertension


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to April 1991.

This appeal is before the Board of Veterans' Appeals (Board) from February 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, and Detroit, Michigan, respectively.  Jurisdiction has since been transferred to the RO in Nashville, Tennessee.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for a bilateral ankle disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the October 2007 decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of current ankle disability.

3.  There is no indication in the record that a knee disorder is related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2007 decision is not new and material and reopening of the Veteran's claim for entitlement to service connection for a bilateral ankle disorder is therefore not warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for a bilateral knee disorder, to include as secondary to a bilateral ankle disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated July 2009 and May 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination of his claimed ankle disorder.  VA's statutory duty to provide a VA examination in a service connection claim that has been previously denied by a final decision does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a VA examination or medical opinion is not required.

The Veteran has also not been provided with a VA examination of his claimed knee disorder.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no indication that the Veteran's knee condition is associated with service or with a service-connected disability, and VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Bilateral Ankle Disorder

The Veteran seeks to reopen his claim for service connection for a bilateral ankle disorder.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Service connection for the Veteran's claimed ankle condition was originally denied in an April 1991 rating decision, based on a finding that the Veteran did not suffer a current ankle disability.  The Veteran neither appealed this decision nor submitted any new and material evidence within the one-year appeal period.  The Veteran filed to reopen the claim in December 2006, but an October 2007 rating decision found that new and material evidence of a current disability had not been submitted.  No appeal was filed and no new and material evidence was submitted within the one-year appeal period.  The Board therefore finds that the October 2007 rating decision became final.

The Veteran applied to have the previously denied claim reopened in July 2009.  Evidence received since the October 2007 decision includes VA treatment records for ankle pain, private treatment records regarding the Veteran's ankle pain, as well as additional lay evidence.  While much of this evidence includes reports of ankle pain, there is no evidence of a diagnosis of underlying pathology.  Private treatment records from June to September of 2009 show treatment for ankle pain, but no condition is ever diagnosed.  Statements from his family members dated October 2009 describe ankle pain and swelling suffered by the Veteran.  A February 2011 letter from his private treating physician stated that it was possible that his ankle pain was caused by service, but no diagnosis was given.  A May 2011 VA examination for nonservice-connected pension describes right and left ankle pain that began in service, but no chronic condition is diagnosed.  A July 2012 private treatment record reports a left ankle contusion following a motor vehicle accident (MVA), but there is no indication of a chronic condition; while the report of the X-ray performed at that time was not associated with this record, it apparently revealed no chronic disability or pathology (such as arthritis) because there was no diagnosis of such identified at that time other than a contusion for the contemporaneous MVA.   VA treatment records throughout reflect regular reports of ankle pain, but no underlying ankle disability was ever diagnosed. 

The Board therefore finds that the additional evidence does not address the unestablished fact of a current disability of the ankles.  Accordingly, the criteria for reopening entitlement to service connection for a bilateral ankle disorder are not met.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Bilateral Knee Disorder

The Veteran claims service connection for a bilateral knee disorder, to include as secondary to his bilateral ankle disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms or treatment of any problems of the knee.  At his May 2011 VA examination for nonservice-connected pension, the Veteran reported that his knee condition began in 2004.  A February 2011 letter from the Veteran's private treating physician stated that it was possible that the Veteran's knee and ankle pain was related to his in-service ankle injuries.  In his December 2012 substantive appeal, the Veteran stated that his ankle injuries caused his knee condition.  VA treatment records include complaints of knee pain and an April 2013 diagnosis of right knee osteoarthritis based on x-rays, but no discussion of etiology.

The Board finds no indication that the Veteran's knee condition is related to service or a service-connected disability.  Specifically, the Board construes the vague February 2011 statement of the Veteran's private treating physician as stating that it was possible that the Veteran's knee pain is caused by his ankle pain.  Because the Veteran's alleged ankle disability is not service-connected, however, service connection secondary to an ankle condition is not available to the Veteran.  As there is no evidence of any injury in service affecting the Veteran's knees, the Board finds that there is no indication that his knee condition is related to service or a service-connected disability.  Service connection must therefore be denied.


ORDER

New and material evidence having not been received, the appeal to reopen the claim for service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

The Veteran also claims service connection for hypertension.  VA treatment records show that the Veteran has been treated for controlled essential hypertension for many years.  According to his May 2011 VA examination for nonservice-connected pension, the Veteran reported that he began treatment for hypertension in 2000. 

Service treatment records reflect numerous diagnoses of "borderline" blood pressure.  Specifically, in August 1989, when seeking treatment for diarrhea, his blood pressure was measured at 124/90.  In September 1989, when seeking treatment for his ankles, his blood pressure was 137/84.  While being treated twice for ankle pain in October 1989, his blood pressure was 134/80 and 136/81.  When suffering from ankle pain, headaches, and nausea in December 1989, his blood pressure was 140/92.  When treated in January 1990, however, his blood pressure had fallen to 132/78, 130/70, and 120/78.  In March 1990, the Veteran was treated for illness and his blood pressure was 120/86 and 158/82.  In April 1990, he was noted to have borderline blood pressure at 142/86 and 140/82.  In May 1990, his blood pressure was 138/88, 124/90, 130/90, 132/70, 130/88, 144/86, 148/84, and 136/86.  At the taking of the last three readings, the Veteran was diagnosed with borderline hypertension.  In August 1990, the Veteran's blood pressure was 110/76.  It was 120/90 in September 1990.  In October 1990, it was 138/102, and in November 1990, it was 141/62.  Blood pressure was 139/74 and 132/82 in January 1991.  In February 1991, blood pressure was 110/92, 144/82, and 132/90.  Also in February 1991, blood pressure was 126/72 at the Veteran's separation examination, which did not note high blood pressure, though the Veteran reported a history of high blood pressure in the accompanying report of medical history.  In March 1991, the Veteran suffered a bout of gastroenteritis, during which his blood pressure fluctuated to 144/94, 146/90, 140/76, 134/76, 141/85, 140/82, and 122/92.  Due to these readings, the Veteran was referred to internal medicine for borderline hypertension.  There is no record that the referral was ever completed, however, and the Veteran separated from service two weeks later.

The Veteran underwent a VA examination for hypertension in December 2011.  The examiner noted the blood pressure readings documented in service treatment records from February and March 1991.  The examiner opined, based on review of service treatment records, that the Veteran's current hypertension did not have its onset it service.

The Board finds this opinion inadequate, as the examiner did not provide a supporting rationale.  The examiner did not explain the relationship between the Veteran's current readings and in-service readings, and provided no explanation as to why there was no relationship between the Veteran's borderline hypertension in service and his current essential hypertension.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence of a current disability, an indication that the disability may be associated with active service, and insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a Veteran with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds therefore finds that a new opinion is necessary to determine the relationship between the Veteran's current hypertension and the borderline hypertension documented in his service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional relevant medical records that may have come into existence in the interim, and associate them with the Veteran's claims file.

2.  Obtain a medical opinion from an appropriate VA examiner to opine as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's current hypertension is related to the borderline hypertension documented in service.  If the examiner deems it necessary, the Veteran should be offered a new in-person examination.

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


